DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 06/15/2022 Amendments/Arguments, which directly amended claims8-9, 11, 14, 17-18; cancelled claim 10, added new claim 21; and traversed the rejections of the claims of the 03/16/2022 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 8-9 and 11-21 are allowed.
Regarding claims 8 and 17, a method and terminal for interference mitigation as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,424,777 discloses a mitigation module for mitigating interference complementing a receiver of a wireless network, comprising: at least one processor executing a code for: obtaining digital baseband signals received by a plurality of reception sources, matching at least a portion of a signature signal to at least a portion of the baseband signals, the signature signal indicative of a presence of interference signals originating from at least one external interference source, calculating a plurality of mitigation weights for at least the portion of the baseband signal corresponding to the matched at least portion of the signature signal, performing an interference mitigation process on the digital baseband signals received from the plurality of reception sources using the plurality of mitigation weights to generate clean digital baseband signals, and providing the clean digital baseband signals to a receiver of the wireless network.
US 10,281,556 discloses an invention of detecting and mitigating the effects of interference in a positioning system.  A received signal is divided into a plurality of receive signal time/frequency (RSTF) values.  A plurality of threshold values are determined based on expected energy values for the received signal.  In one implementation, if a predetermined number of the RSTF values are above the threshold, the received signal is determined to be corrupt.
US 11,133,838 discloses a method for processing a received signal, the received signal including a desired signal and an interference signal that spectrally overlaps the desired signal.  The method can include obtaining an amplitude of the received signal.  The method also can include obtaining an average amplitude of the received signal based on at least one prior amplitude of the received signal.  The method also can include subtracting the amplitude from the average amplitude to obtain an amplitude residual.  The method also can include, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, inputting the received signal into an interference suppression algorithm so as to generate a first output including the desired signal with reduced contribution from the interference signal.
US 9,887,717 discloses systems and methods for mitigating foreign interference by complementing a receiver of a wireless network, comprising: using antennas for reception of desired signals and interference signals; determining the presence of an interference signal originating from at least one foreign transmitting source in the received signals, and for determining a termination of the interference signal; determining the presence of a desired signal originating from the wireless communication network in the received signals; calculating a suitable combination of the received signals, wherein the effect induced by the interference signal is reduced and the impact of an interference cancellation on the desired signals is reduced; and providing the suitable combination to a receiver of a wireless communication network; wherein the method is performed complementary to the receiver of the wireless network and the antennas.
US 8,238,410 discloses a positioning system receiver that mitigates narrowband interference by dynamically choosing the mitigation technique that yields the best interference mitigation capability with the least signal degradation to maximize receiver performance parameters such as receiver sensitivity, multipath resolution, and low power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646